                 Case 2:20-mj-00848-NJK Document 16 Filed 10/09/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702.388.6546/Fax 702.388.6418
 5   Kimberly.Frayn@usdoj.gov

 6   Attorneys for the United States

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                              Case No.: 2:20-mj-848-NJK
 9
                     Plaintiff,                             Stipulation to Extend Deadlines to
10                                                          Conduct Preliminary Hearing and
            v.                                              File Indictment (First Request)
11
     MIGUEL LOPEZ-ALVAREZ,
12      a.k.a. “Miguel Gonzalez,”

13                   Defendant.

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
16
                                                              Robert O'Brien
     Attorney, counsel for the United States of America, and ____________________,
17
     Assistant Federal Public Defender, counsel for Defendant MIGUEL LOPEZ-ALVAREZ,
18
     that the Court schedule the preliminary hearing in this case for no earlier than 90 days from
19
     the date of the filing of this stipulation. This request requires that the Court extend two
20
     deadlines: (1) that a preliminary hearing be conducted within 14 days of a detained
21
     defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information or
22
     indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).
23
            This stipulation is entered into for the following reasons:
24
                  Case 2:20-mj-00848-NJK Document 16 Filed 10/09/20 Page 2 of 5




1            1.       The United States Attorney’s Office has developed an early disposition

2    program for immigration cases, authorized by the Attorney General pursuant to the

3    PROTECT ACT of 2003, Pub. L. 108-21.

4            2.       The early disposition program for immigration cases is designed to: (1) reduce

5    the number of hearings required in order to dispose of a criminal case; (2) avoid having

6    more cases added to the court’s trial calendar, while still discharging the government’s duty

7    to prosecute federal crimes; (3) reduce the amount of time between complaint and

8    sentencing; and (4) avoid adding significant time to the grand jury calendar to seek

9    indictments in immigration cases, which in turn reduces court costs.

10           3.       The government has made a plea offer in this case that requires defendant to

11   waive specific rights and hearings in exchange for “fast-track” downward departure under

12   USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is

13   indicted and before a preliminary hearing is held.

14           4.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

15   preliminary hearing within a reasonable time, but no later than 14 days after the initial

16   appearance if the defendant is in custody . . . .”

17           5.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

18   showing of good cause—taking into account the public interest in the prompt disposition of

19   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

20   times . . . .”

21           6.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

22   information or indictment charging an individual with the commission of an offense shall be

23   filed within thirty days from the date on which such individual was arrested or served with a

24   summons in connection with such charges.”


                                                     2
                 Case 2:20-mj-00848-NJK Document 16 Filed 10/09/20 Page 3 of 5




1           7.       Defendant needs additional time to review the discovery and investigate

2    potential defenses to make an informed decision as to how to proceed, including whether to

3    accept the fast-track plea agreement.

4           8.       Accordingly, the parties jointly request that the Court schedule the

5    preliminary hearing in this case no sooner than 90 days from today’s date.

6           9.       Defendant is in custody and agrees to the extension of the 14-day deadline

7    imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

8    § 3161(b), provided that the information or indictment is filed on or before the date ordered

9    pursuant to this stipulation.

10          10.      The parties agree to the extension of that deadline.

11          11.      This extension supports the public interest in the prompt disposition of

12   criminal cases by permitting defendant to consider entering into a plea agreement under the

13   United States Attorney’s Office’s fast-track program for § 1326 defendants.

14          12.      Accordingly, the additional time requested by this stipulation is allowed

15   under Federal Rule of Criminal Procedure 5.1(d).

16          13.      In addition, the parties stipulate and agree that the time between today and

17   the scheduled preliminary hearing is excludable in computing the time within which the

18   defendant must be indicted and the trial herein must commence pursuant to the Speedy

19   Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

20   § 3161(h)(7)(B)(i) and (iv).

21

22

23

24


                                                     3
              Case 2:20-mj-00848-NJK Document 16 Filed 10/09/20 Page 4 of 5




1           14.    This is the first request for an extension of the deadlines by which to conduct

2    the preliminary hearing and to file an indictment.

3                       30th day of September, 2020.
            DATED this ____

4                                               Respectfully submitted,

5                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
6
      /s/ Robert O'Brien                        /s/Kimberly M. Frayn
7     Assistant Federal Public Defender         KIMBERLY M. FRAYN
      Counsel for Defendant                     Assistant United States Attorney
8     MIGUEL LOPEZ-ALVAREZ,

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   4
                 Case 2:20-mj-00848-NJK Document 16 Filed 10/09/20 Page 5 of 5




1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                             Case No.: 2:20-mj-00848-NJK

4                    Plaintiff,                            Order on Stipulation to Extend
                                                           Deadlines to Conduct Preliminary
5           v.                                             Hearing and
                                                           File Indictment
6    MIGUEL LOPEZ-ALVAREZ,
        a.k.a. “Miguel Gonzalez,”
7
                     Defendant.
8

9           Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served; the time requested by this stipulation being excludable in computing

11   the time within which the defendant must be indicted and the trial herein must commence

12   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

13   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

14          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

15   for October 13, 2020, at 4:00 p.m., is continued to January 11, 2021, at 4:00 p.m., in

16   Courtroom 3C.

17          DATED: October 9, 2020.

18

19                                              HONORABLE NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                   5
